Citation Nr: 1103150	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1954 to November 1962.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2008 by the Department of 
Veterans Affairs (VA), St. Louis, Missouri, Regional Office (RO).

The Veteran requested a hearing before the Board in his January 
2009 Form 9 but subsequently withdrew his request in July 2009.


FINDING OF FACT

The objective evidence does not establish that bilateral hearing 
loss was incurred in or aggravated by service, nor has it been 
shown that is was diagnosed within a year of the Veteran's 
separation from service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have not been met.      38 U.S.C.A §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide.

In October 2007 and January 2008 the agency of original 
jurisdiction (AOJ) provided the notices required by 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2010).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The October 2007 notice included the 
information as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include as interpreted by Dingess.

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notices.  
In addition, the VA has also done everything reasonably possible 
to assist the Veteran with respect to his claim for benefits, 
such as attempting to locate military records, obtaining post-
service VA and private medical treatment records, scheduling a 
personal hearing before the Board, and providing VA examination.  
Consequently, the duty to notify and assist has been met.

The Board does note that the Veteran's service medical records 
appear to have been destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Because the Veteran's in-service medical treatment records remain 
absent from the file, the Board's analysis has been undertaken 
with the heightened obligation set forth in Cuevas and O'Hare in 
mind.  It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

Service Connection

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury. In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. § 1131; 38 C.F.R. 
§3.303(a).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest to a 
compensable degree within one year after discharge from service.  
See 38 C.F.R. §§ 3.307, 3.309 (2010).

The first element of service connection is a showing by competent 
medical evidence of a current disability.  Impaired hearing will 
be considered to be a disability under 38 C.F.R. §3.385 when 
either 1) the auditory threshold in any of the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or 
greater, 2) when the auditory threshold in at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 26 
decibels or greater, or 3) when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

According to post-service treatment records the Veteran underwent 
an audiological evaluation in April 2002 with a private 
audiologist, Dr. R. L. Ritter.  The Veteran reported noise 
exposure during his service in the Air Force.  Upon examination, 
Dr. Ritter determined the Veteran had bilateral mild to severe 
sensorineural hearing loss where "[s]peech thresholds were 
mildly elevated and word [discrimination] was excellent at 
comfort levels."  There was no opinion whether the Veteran's 
diagnosis was etiologically related to his military service. 

In September 2006, the Veteran was treated for hearing loss at 
the Bates County Memorial Hospital where he reported a history of 
noise exposure in the military.  The results of the audiogram 
were in graphical form and were not numerically interpreted.  The 
Board may not use the results from that testing when evaluating 
the veteran's level of auditory impairment because the graph is 
not accompanied by numerical results.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  However, the Board notes this record reported the speech 
discrimination for the right ear was 80 percent in the right ear 
and 76 percent in the left ear.  Again, there is no opinion as to 
whether the Veteran's bilateral hearing loss was etiologically 
related to his military service.

The Veteran was afforded a VA audiological examination in March 
2008.  The Veteran reported he had noise exposure from machinery 
and aircraft engines as a weapons mechanic during service.  The 
Veteran did not have any combat noise exposure.  After separation 
from service, the Veteran was employed as a postal worker without 
any reports of noise exposure.  He reported he had hearing loss 
"for a very long time" but could not provide when onset 
occurred, "even with probing questions." 

The report of the VA audiological examination reflects that on 
the authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
55
60
LEFT
50
60
55
65
85

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 56 percent in the left ear.  The VA 
audiologist reported the "[a]coustic immittance was consistent 
with normal middle ear function for the left ear and reduced 
tympanic compliance for the right ear with absent acoustic 
reflexes."  The Veteran was diagnosed with mild to moderately 
severe sensorineural hearing loss for the right ear and mild to 
severe sensorineural hearing loss for the left ear.  The word 
recognition for the right ear was moderately reduced and 
significantly reduced for the left ear.  

Furthermore, upon examination and review of the post-service 
treatment records, the VA audiologist opined the Veteran's 
bilateral hearing loss was "less likely as not (less than 50/50 
probability) caused or a result of acoustic trauma during 
military service."  The VA audiologist determined that "[t]he 
[V]eteran's audiometric configuration is not consistent with 
noise induced hearing loss.  His 2002 and 2007 audiograms are not 
consistent with noise induced hearing loss... It is most likely the 
[V]eteran's current hearing loss resulted from aging or other 
unknown post military etiology."  

The evidence indicates that the Veteran has been diagnosed with 
sensorineural hearing loss, as defined by 38 C.F.R. § 3.385.  
However, the Board finds that service connection is not 
warranted, however, because the evidence, particularly the March 
2008 audiological examination report, does not indicate that the 
Veteran's hearing loss is related to the in-service noise 
exposure, and there is no evidence suggesting that bilateral 
hearing loss was diagnosed within a year of the Veteran's 
separation from service.

The Board also notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that a lapse 
of time is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 
(Fed. Cir. 2000).  The first recorded complaint and treatment of 
hearing loss occurred in April 2002; approximately forty years 
after the Veteran left service.   

Furthermore, he has not submitted any competent medical evidence 
relating his hearing loss to service, and although he has 
reported that such a link exists, as a layperson, he is not 
competent to comment on the etiology of a medical disorder.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

The Board is sympathetic to the Veteran's cause and appreciates 
his honorable military service.  However, in this case, even if 
the Board conceded in-service acoustic trauma, based on the 
length of time between separation and the initial manifestation 
of bilateral ear conditions, and, significantly, the VA 
examiner's negative nexus opinions, the evidence for the 
Veteran's claim is outweighed by the countervailing evidence.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the appeal 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


